Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/921,919 filed on July 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on August 2, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on May 2, 2022.  Applicant has amended claims 1, 12 and 19.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on August 2, 2022 have been fully considered and have been found to be persuasive with respect to rejection of claims under 35 U.S.C. 103.
However, with respect to non-statutory double patenting rejection, the amendment to claim 1 fails to overcome the rejection for the same reasons as noted in the non-final rejection dated May 2, 2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,602 (Patent ‘602) in view or Cronin et al., US 2021/0110901 (Cronin) and further in view of Rosenfeld et al., US 2006/0022834 A1 (Rosenfeld).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘602 in combination with Rosenfeld and Cronin would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.	




Application 16/921,919

Claim 1.  An apparatus comprising: an imaging device, triggered based on a patient record, to capture imaging data of a patient, the imaging device including at least one of an X-ray imaging device, an ultrasound imaging device, or a magnetic resonance imaging device; a patient monitor to capture non-imaging data of the patient; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device, wherein the imaging device is to combine the non-imaging data with the imaging data to form a combined data set to be processed in a context formed from patient history of the patient record to determine a clinical outcome.
Patent ‘602

Claim 1. An apparatus to capture patient vitals in real time during an imaging procedure, the apparatus comprising: at least one of a video capturing device or an audio receiving device, the video capturing device configured to capture a visual vital information of a patient from a vital monitor during the imaging procedure and the audio receiving device configured to capture an audible vital information of the patient during the imaging procedure; a vitals data manager to: obtain at least one of the visual vital information or the audible vital information, the at least one of the visual vital information or the audible vital information tagged with an identifier of the patient; obtain a medical image of the patient, the medical image captured during the imaging procedure; and determine, utilizing the identifier of the patient, that the at least one of the visual vital information or the audible vital information correspond to the medical image of the patient; and a vitals aggregator to: when the at least one of the visual vital information or the audible vital information does not correspond to the medical image, trigger a recapture of the at least one of the visual vital information or the audible vital information; and embed the at least one of the visual vital information or the audible vital information with the medical image corresponding to the patient to form a composite image.


Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Alzamzmi et al., US 2019/0320974 A1, discloses comprehensive and context-sensitive neonatal pain management system.
David et al., US 5,441,047 A, discloses ambulatory patient health monitoring techniques.
Shipon, US 2007/0118389 A1, discloses integrated teleconferencing system.
Baron, US 2014/0366878 A1, discloses medical console.
Hickle et al., US 2018/0052968 A1, discloses computer-assisted patient navigation and information system.
Shelton et al., US 2019/0206564 A1, discloses method for facility data collection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485